Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
The specification does not disclose/support the new limitation “deviations in locational data including a length of time of the deviations are automatically analyzed via the processor as being indicative of an illness of the patient” in claim 21, line 9, the specification only disclose (time spent within each region may then be used to provide a time budget to patients and/or healthcare providers. provider after, the data has been analyzed and/or anonymized. Changes in movement patterns may then be analyzed by the healthcare provider (or an automated algorithm) and reported, par.128), which is different than determining an illness of the patient based on the length of time of the deviations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-23 and 25-27 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Colborn et al (US 2012/0029390).


recording a patient's location information over a first period of time (receiving coordinate date at first time in step 500, par.34, fig.5) using a global positioning system (GPS) tracking device configured to be located with the patient (obtaining and using coordinate data via GPS 26/50 related to the location of the human subject for more accurately identifying seizure events, par.28-30 and storing predefined locations in memory 30. This data can represent a defined location for the patient. This can be a user-defined location or a previously designated location, par.29), wherein the location information includes one or more locations each denoted as home, work, out, gym, or commute ("home", " work", "shopping" and "vehicle" as possible location choices, par.39 and locations such as the gym, swimming pool, bath tub, driver's seat of a vehicle, kitchen, staircase, on a bicycle, par.40);
determining a baseline of the patient's location information via a processor (determining dynamic seizure detection threshold in response to the coordinate data in par.33, where the threshold can be a high risk factor and/or a low risk factor based on location, par.40 and determining a predefined user locations, par.29) and associating the baseline with healthy activities (associating thresholds with locations having low risk factor, where the low risk factor is a location where the user is performing a heathy activity, such as eating a picnic lunch, end of par.40 and par.54, par.33, and/or the threshold can be a high risk factor, where the high risk factor is a location where the user is performing a heathy activity such as, rock climbing, par.40); 

analyzing the patient's location information over the second period of time with an automated algorithm via the processor to determine movement patterns of the patient (analyzing the location/coordination of the patient to determine velocity/travel/movement pattern, par. 34-35 and par.37, neural network logical self-programming pattern recognition algorithm can be incorporated into the programming of the microprocessor to correlate patterns of data from the accelerometer, inclinometer, etc. with data from the GPS receiver, in par.47-48 and par.50-51 and/or behavioral/movement patterns in par.56), wherein the location information includes at least two of home, work, out, gym, and commute ("home", " work", "shopping" and "vehicle" as possible location choices, par.39 and locations such as the gym, swimming pool, bath tub, driver's seat of a vehicle, kitchen, staircase, on a bicycle, par.40); and 
comparing the patient's location information over the second period of time against the baseline via the processor to monitor for a change in behavioral patterns relating to the movement patterns of the patient (comparing/analyzing/correlating/matching the measured coordination data in step 500 with the baseline seizure threshold in step 502, to determine a presence of a seizure as in steps 501-508, par.34-37, neural network logical self-programming pattern recognition algorithm in par.46-51 and monitoring the amount of time spent in particular locations of interest, and general activity levels. These types of factors can be referred to as lifestyle factors, and can be evaluated and considered in the seizure detection system, par.56, if at step 500 the received coordinate data at the second time indicates a high risk factor location, which is different than the coordination data at the first time (where the location doesn’t indicate a high risk factor of seizure, par.34), coordinate data also includes data regarding motion, which can involve time-based analysis of GPS or other positional information in order to determine velocity, par.34, then coordination data is compared to baseline/seizure threshold and indicates seizure is probably occurring, par.35, fig.5).

As to claim 22, Colborn discloses the method, further comprising transmitting the patient's movement patterns to a health care provider located remotely from the patient (the seizure detection system to communicate with a base station, medical professional, hospital or the like, par.43-45 and par.56).

As to claim 23, Colborn discloses the method, wherein the one or more locations are defined by the patient as home, work, out, gym, or commute ("home", " work", "shopping" and "vehicle" as possible location choices, par.39 and locations such as the gym, swimming pool, bath tub, driver's seat of a vehicle, kitchen, staircase, on a bicycle, par.40).



As to claim 26, Colborn discloses the method, wherein analyzing the patient's location information comprises determining an amount of time spent in each of the one or more locations (analyzing position/coordination data over time/time data end of par.29, par.39, par.48 and amount of time spent in particular locations of interest par.56).

As to claim 27, Colborn discloses the method, wherein analyzing the behavioral patterns comprises grouping the patterns into time spent at the one or more locations (determining behavioral patterns and determining lifestyle par.48 and par.56).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colborn et al (US 2012/0029390), in further view of Mault et al (US 2001/0049470).


However Mault disclose an analogous location/coordination monitoring system to determine a user’s activities (abstract and 38), where the system correlates the determined location to a map (map shown in fig.7-8, par.40 and 50).

So it would have been obvious to one having an ordinary skill in the art at the time the invention was made to correlate the determined location to a map in Colborn’s invention, as taught by Mault’s invention, without changing its respective function, in order to allow the user/caregiver to accurately determine the location of the user, especially if it is a new location to be entered in the system for further medical analysis, as taught by Mault’s invention (par.40 and par.50).

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.